number release date uil criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division august this bulletin is for informational purposes it is not a directive supreme court cases waiving right to impeachment evidence in guilty plea in united_states v ruiz 122_sct_2450 ruiz refused to accept a plea bargain requiring her to waive her right to impeachment evidence the plea bargain was offered by federal prosecutors after immigration agents found marijuana in ruiz’ luggage the plea bargain included a reduced sentence recommendation but required ruiz to waive indictment her right to impeachment information and her right to appeal despite her refusal of the plea bargain ruiz pleaded guilty to unlawful drug possession and asked the court to sentence her at the reduced sentence recommended pursuant to the plea the district_court refused and ruiz appealed the sentence the ninth circuit vacated the sentence finding the waiver provision of the plea bargain unconstitutional the ninth circuit requires prosecutors to make certain impeachment information available to a defendant before trial the same requirement applies to plea bargains the government sought certiorari arguing the ninth circuit’s requirement was unique among circuits could force the government to reveal identities of cooperating informants or other witnesses and would deplete government resources on trial preparation prior to plea bargaining the constitution reasoned since the supreme court reversed reasoning although exculpatory impeachment material is part of a defendant’s basic constitutional right to a fair trial such a right does not extend to guilty pleas since by its nature a guilty plea requires a defendant to forgo a fair trial specifically the court cited three reasons impeachment material need not be disclosed to defendants prior to entering into a plea first impeachment information relates to the fairness of trial not to whether a plea is voluntary second the court found no legal authority embodied in either the supreme court’s earlier cases nor in cases from other circuits to support the ninth circuit’s decision and third due process considerations mitigate against such disclosure since the defendant’s due process rights are satisfied with the government’s disclosure of any information establishing the defendant’s innocence but the government’s interests are adversely impacted by the premature disclosure of government witness information ultimately the court held the constitution does not require plea agreement disclosure of impeachment information title_26 and title_26 related cases six year limitation period applicable to sec_7202 in 296_f3d_327 9th cir the fifth circuit affirmed the district court’s determination that a six year statute_of_limitations applied to u s c sec_7202 adam was charged with three counts of wilfully failing to pay over taxes to the irs in violation of sec_7202 for the first third and fourth quarters of the day before his trial was to commence adam pled guilty to one count of sec_7202 for the fourth quarter of two weeks later adam filed a notice of intent to withdraw his guilty plea and almost two months later filed a motion to withdraw the guilty plea in his motion adam argued among other things the statute_of_limitations barred his indictment the government pointed out that every circuit which considered the issue of the appropriate statute_of_limitations for a violation of sec_7202 has held that sec_6531 covers sec_7202 the court was persuaded by the reasoning in 130_f3d_66 3rd cir and 900_f2d_493 2nd cir that the plain language of sec_6531 encompasses the conduct engaged in by adam as adam was unable to show a persuasive reason for creating a split among the circuits on this issue and finding the plain language of sec_6531 includes violations of sec_7202 the court held a six year statute_of_limitations applies to sec_7202 firm indications of fraud in united_states v foster u s dist lexis e d mich date foster who was charged with filing false individual tax returns moved to suppress certain evidence on the grounds the revenue_agent who audited his returns continued the examination after the agent had identified a firm indication of fraud in violation of the internal_revenue_manual induced by fraud irs regulations explicitly prohibit a revenue_agent from developing a criminal case against a taxpayer under the guise of a civil investigation effectively what is involved in such a situation is as described in 153_f3d_445 7th cir an unreasonable consensual search under the fourth_amendment and a denial of due process under the fifth_amendment because the consent was trickery or misrepresentation by the revenue_agent the court noted the firm indications of fraud standard is a difficult standard for federal courts to apply because it is inherently vague and depends in large part on the good_faith and professional judgement of the revenue agents conducting the investigation the case law suggests a revenue_agent has developed a firm indication of fraud when he she has established the taxpayer has engaged in a consistent pattern of substantial underreporting of income or overstatement of deductions to the extent an intent to evade taxes can be inferred initially during the audit the revenue_agent only had access to information gathered from irs data bases public records and documents furnished by an informant at an initial meeting with foster the revenue_agent was given very little in the way of information or documents at this point in time the information in the hands of the revenue_agent was sufficient to suggest the subject return was not accurate however it was not sufficient to firmly indicate the presence of fraud it was not until foster’s lawyers presented the revenue_agent with a draft amended_return and disclosed additional bank accounts that the gross underreporting became readily apparent at this point in time the revenue_agent knew there were firm indications of fraud concluded her meeting with the lawyers and initiated a criminal_referral the court ultimately denied foster’s motion to suppress concluding he was not misled by the revenue_agent who did not have a firm indication of fraud until the point in time she suspended the audit application of sec_7212 to tigta agents in 293_f3d_695 4th cir the fourth circuit affirmed lovern’s conviction under sec_7212 for impeding intimidating or obstructing an employee of the united_states acting in his capacity under title_26 of the united_states_code beginning in lovern repeatedly called the richmond virginia office of the irs to complain about his taxes eventually irs officials instructed lovern not to call anymore referring him instead to the richmond office of the treasury_inspector_general_for_tax_administration tigta thereafter lovern regularly called tigta because of the perceived threatening nature of some of the calls a tigta agent recorded some of the incoming calls based on these conversations lovern was convicted of violating sec_7212 on appeal lovern asserted the tigta agent was not acting in an official capacity under title_26 when he threatened him lovern pointed out the primary source of tigta’s authority is title which gives tigta agents the authority to protect irs employees from threats and to investigate any such threats lovern contends the tigta agent was acting in an official capacity during the subject conversation but not under title_26 the fourth circuit held lovern was correct in that much of tigta’s authority is derived from title under u s c sec_7803 however tigta is required to establish and maintain a toll free telephone number for taxpayers to use to confidentially register complaints of misconduct by irs employees it was beyond question the tigta agent was receiving complaints registered by lovern during the subject conversation while there was no doubt the tigta agent was talking to lovern during the subject conversation to protect employees of the irs’s richmond office from lovern’s threatening phone calls he was also providing lovern an opportunity to register complaints of irs misconduct thus the tigta agent was acting within the scope of authority granted tigta under title_26 hyde amendment prevailing_party in 291_f3d_1169 9th cir the ninth circuit affirmed the district court’s denial of campbell’s petition for an award of attorneys’ fees under the hyde amendment u s c 3006a campbell indicted for mail fraud entered into a diversion agreement with the government which required him to perform community service pay restitution and report regularly to a pretrial services officer after successfully fulfilling the diversion agreement’s requirements the government dismissed the indictment following the dismissal campbell petitioned for attorney’s fees under the hyde amendment arguing he was a prevailing_party and was entitled to an attorney’s fee award the ninth circuit held campbell was not a prevailing_party as required under the hyde amendment because he had received no relief on the merits the court noted the statute did not define the term prevailing_party and there was no case law definitively interpreting the term to define the term the court incorporated the definition announced by the supreme court in 532_us_598 and adopted by it in 279_f3d_791 9th cir which defined prevailing_party under the equal_access_to_justice_act which by statutory design the hyde amendment is required to apply based on those two decisions the court concluded a prevailing_party was one who has received at least some relief on the merits of his claim the court found campbell did not fit the description since campbell’s experience was more akin to that of a convicted defendant accordingly campbell was not a prevailing_party for purposes of the hyde amendment and thus not entitled to attorney’s fees search and seizure special master in united_states v stewart u s dist lexis s d n y date stewart was indicted on charges of inter alia conspiring to provide material support to designated foreign terrorist organizations stewart a criminal defense attorney moved for the appointment of a special master to review items seized from her law office for privileged material the government argued its privilege team would provide adequate safeguards to protect any privileges and should be allowed to perform an initial review of the items for privilege purposes after one of stewart’s clients was convicted in of participating in the world trade center bombing she continued to communicate with him allegedly as his attorney the government obtained a search warrant for stewart’s law office which was part of a suite she shared with four other lawyers the search was conducted by a special team of law enforcement officers who had been segregated from the prosecution team in order to prevent the prosecution from viewing privileged materials uncovered during the search at arraignment stewart argued a special master should be appointed to review the seized items since some of the items involved the representation of criminal defendants who were unrelated to stewart’s case the court agreed finding appointment of a special master to review the seized materials appropriate for several reasons first the united_states attorney’s manual acknowledges such appointment may be appropriate in some circumstances second stewart’s case was exceptional since the documents seized were likely to contain not only privileged materials of unrelated criminal defendants but also of clients of attorneys other than stewart third courts previously employed special masters to review materials seized from the law offices of criminal defense attorneys and a few courts which allowed for review by government privilege teams later opined the use of other methods of review may have been better finally the court was unpersuaded by the government’s argument the case would be delayed by injecting a third party to review materials seized the court noted the materials in this case were not voluminous and the extraordinary facts of the case favored the appointment of a special master thus overriding the government’s countervailing concerns investigative techniques electronic surveillance - necessity requirement in 291_f3d_1219 10th cir ramirez-encarnacion ramirez appealed the district court’s refusal to suppress evidence obtained through a wiretap ramirez was one of several mexican nationals indicted as a result of a multi-state narcotics investigation ramirez and her co-conspirators were suspected of transporting drugs into the united_states the investigation led federal agents to a facility in colorado used by the conspirators for drug trafficking a wiretap authorized for that facility was later expanded to include communications from ramirez’ house ramirez moved to suppress evidence obtained from the expanded wiretap arguing the government’s evidence failed to meet the standard of necessity required to obtain an authorized wiretap the district_court disagreed finding the wiretap was necessary for the successful completion of the investigation ramirez pleaded guilty to one count of using a communication facility to further a conspiracy to distribute narcotics but appealed the court’s finding of necessity the tenth circuit first resolved a conflict within the circuit regarding the applicable standard of review although previous decisions endorsed a de novo standard the appellate court after consulting the en_banc court held a district court’s determination of necessity in authorizing a wiretap must be reviewed under an abuse_of_discretion standard of review in deciding whether a wiretap is necessary a district_court must find the government showed traditional investigative techniques were tried unsuccessfully reasonably appeared to be unsuccessful if tried or were too dangerous to attempt in this case the court noted the government met its burden_of_proof in obtaining authorization for the wiretap see u s c sec_2518 the government prior to requesting the wiretap utilized pen registers and interviewed confidential sources to further the investigation surveillance and undercover filtration were impossible due to the rural nature of the area and tight-knit nature of the conspiracy furthermore a search warrant executed at the residence of one of little additional information and only caused the other conspirators to flee to mexico the district_court therefore did not abuse its discretion in finding the government made an adequate showing of necessity the conspirators gleaned sentencing obstruction of justice enhancement appropriate for perjury during plea withdrawal hearing in 296_f3d_327 9th cir the fifth circuit held the district_court did not err in imposing an obstruction of justice enhancement under u s s g sec_3c1 on the basis of adam’s testimony at his plea withdrawal hearing adam was indicted for three counts of wilfully failing to pay over taxes to the irs in violation of sec_7202 the day before his trial was to commence adam pled guilty to one count of violating sec_7202 two weeks later adam filed a notice of intent to withdraw his guilty plea and almost two months later filed a motion to withdraw the guilty plea in his motion adam argued among other things the district_court improperly enhanced his sentence for obstruction of justice based on his statements under oath regarding the circumstances surrounding his guilty plea in affirming the district court’s decision to enhance adam’s sentence the court noted the guideline included the providing materially false information to a judge as an example of conduct to which an obstruction of justice enhancement applies in this case the court found the district court’s determination that adam lied under oath at his plea withdrawal hearing was supported by the record special skill and offense level for conspiracy in united_states v downing no u s app lexis 2nd cir date the defendants two accountants became involved in a stock market manipulation scheme known as a pump and dump in which bribed stock promoters to artificially inflate a stock‘s price and then sell the stock when the price is high enough the defendants were convicted of conspiring to commit securities and wire fraud in violation of u s c sec_371 the second circuit held the enhancement under u s s g sec_3b1 for use of special skill can apply in a conspiracy case even if the scheme did not progress to the point at which the special skill would have been put to use both defendants appealed contesting the district_court erred in applying sec_3b1 and refusing to apply sec_2x1 b in general sec_3b1 applies if the defendant used a special skill in a manner that significantly facilitated the commission or concealment of the offense although the commentary lists accountants as persons who possess a special skill the defendants pointed out the scheme was aborted before they used their accounting skills in a manner contemplated by the guideline despite the absence of binding precedent in the second circuit the court concluded sec_3b1 like most specific offense characteristics applies to inchoate offences provided the court determines with reasonable certainty the defendant actually intended to use his or her special skill to facilitate or conceal the corresponding substantive offense sec_2x1 instructs unless specifically addressed elsewhere in the guidelines sentences for inchoate crimes should correspond to those for the substantive offenses employing this analysis the second circuit concluded the district_court correctly applied sec_3b1 the second circuit however concluded the district_court erred by declining to adjust the defendants’ sentences downward pursuant to u s s g sec_2x1 b which instructs district courts to reduce the base offense level if the conspirators failed to complete all the acts they believed necessary to carry out the substantive offense sec_2x1 b holds if the crime is a conspiracy the court is to decrease the base offense level for the substantive crime by levels unless the defendant or a co-conspirator completed all the acts the conspirators believed necessary on their part for the successful completion of the substantive offense or the circumstances demonstrate that the conspirators were about to complete all such acts but for apprehension or interruption by some similar event beyond their control the second circuit held the district erred by declining to apply sec_2x1 b to the defendants’ sentences neither a defendant nor a co- conspirator completed all the acts the conspirators believed necessary on their part for the successful completion of the substantive offense the conspiracy to carry out the pump and dump scheme did not ripen into a substantially completed offense vulnerable victim adjustment in 296_f3d_118 2nd cir firment appealed his sentence arguing the court erred in adjusting the offense level upward for an offense involving vulnerable victims firment and his co-conspirators persuaded victims of other telemarketing scams most of them elderly and living on fixed incomes to provide money for nonexistent lawsuits or investigations for the earlier scams the conspirators also charged people fees to help them obtain credit lines although no help was ever provided in total the scams netted the conspirators approximately dollar_figure and they all agreed not to report or pay taxes on the income firment was charged with conspiracy to commit mail fraud and conspiracy to impede and impair the lawful functions of the irs firment agreed to plead guilty to the tax conspiracy count and stipulated to a dollar_figure tax loss calculation at sentencing the district_court applied several adjustments to firment‘s sentence including a two level upward adjustment for vulnerability of the telemarketing victims pursuant to u s s g sec_3a1 b the second circuit upheld the sentence disagreeing with firment’s contention the vulnerable victim adjustment under sec_3a1 b was not applicable because the vulnerable persons were not related to his offense of conviction which was tax conspiracy the court held the vulnerable victim adjustment may be applied even if the victims are not the victims of the offense of conviction the court noted the guideline commentary defines victim as a person who is a victim of the offense of conviction as well as a victim of any conduct for which the defendant is accountable under the relevant conduct guideline since firment conceded at sentencing the conduct concerning the telemarketing scheme was relevant conduct and the victims of that scheme were vulnerable the adjustment was not erroneous the court also cited some of its previous decisions in which the vulnerable victim adjustment was upheld even though the entity directly targeted by the offense of conviction was different from the vulnerable person harmed criminal tax bulletin august table of cases supreme court cases united_states v ruiz 122_sct_2450 title_26 and title_26 related cases 296_f3d_327 9th cir united_states v foster u s dist lexis e d mich date 293_f3d_695 4th cir 291_f3d_1169 9th cir search and siezure united_states v stewart u s dist lexis s d n y date investigative techniques 291_f3d_1219 10th cir sentencing 296_f3d_327 9th cir united_states v downing no u s app lexis 2nd cir date 296_f3d_118 2nd cir department of the treasury internal_revenue_service document catalog number 24304b
